1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   JOHN ALEXANDER RICCARDI,                    )   No. CV 16-7806-AG (PLA)
                                                 )
13                        Petitioner,            )   ORDER ACCEPTING FINDINGS,
                                                 )   CONCLUSIONS, AND RECOMMENDATION
14                 v.                            )   OF UNITED STATES MAGISTRATE JUDGE
                                                 )
15   JEROME PRICE, Warden,                       )
                                                 )
16                        Respondent.            )
                                                 )
17

18          On September 17, 2019, the United States Magistrate Judge issued a Report and
19   Recommendation (“Report”), recommending that petitioner’s Petition for Writ of Habeas Corpus
20   be denied and that this action be dismissed with prejudice. (Docket No. 59). On October 3, 2019,
21   respondent filed Objections to the Report. (Docket No. 60). On December 13, 2019, petitioner
22   filed Objections to the Report. (Docket No. 65).
23          The Magistrate Judge’s Report adequately addresses the issues raised in respondent’s
24   Objections and most of the issues raised in petitioner’s Objections. A few of the issues in
25   petitioner’s Objections, however, warrant further discussion. For example, petitioner contends that
26   the Magistrate Judge misconstrued petitioner’s juror misconduct claim by stating that petitioner
27   alleged that several of the jurors committed perjury in response to voir dire questions. (Docket No.
28   65 at 11, 26). According to petitioner, he alleged only that the jurors committed “sins of omission”
1    by failing to reveal relevant information that may have shown bias on their part. (Id.). But
2    regardless of whether petitioner accused the jurors of committing perjury or committing “sins of
3    omission,” the result is the same. Indeed, as explained in the Report, even if the jurors had
4    revealed the information cited by petitioner, there was no basis to challenge any of the jurors for
5    actual cause. (See Docket No. 59 at 74). And, as explained in the Report, petitioner has by no
6    means shown that three of the four challenged jurors omitted any information in their voir dire
7    responses. (See id. at 73).
8           Moreover, petitioner’s reliance on Porter v. Zook, 898 F.3d 408 (9th Cir. 2018), for the
9    proposition that he is entitled to an evidentiary hearing regarding his juror misconduct claim is
10   misplaced. In Porter, the Ninth Circuit addressed a case where the state court had not addressed
11   the petitioner’s juror bias claim on the merits, but did address a related ineffective assistance of
12   counsel claim. Porter, 898 F.3d at 423-25. On federal habeas review, the district court concluded
13   that the state court effectively had adjudicated the juror bias claim on its merits by adjudicating the
14   related ineffective assistance of counsel claim. Id. Accordingly, the district court applied AEDPA
15   deference to the state court’s decision in relation to the actual bias claim and rejected the claim
16   without conducting an evidentiary hearing or allowing discovery. Id. On appeal, the Ninth Circuit
17   held that the district court erred. Id. at 425. Here, by contrast, the California Supreme Court
18   adjudicated petitioner’s juror misconduct claim on its merits.
19          What is more, the purported evidence of bias in petitioner’s case does not approximate that
20   at issue in Porter. In Porter, the Ninth Circuit explained that a juror’s withholding of the fact that
21   his brother was a law enforcement officer in a neighboring town could establish actual bias on the
22   juror’s part where the defendant’s victim was a law enforcement officer and where the juror in
23   question testified that he found the officer’s testimony “‘moving’ and ‘very emotional’ because of
24   the fact that [the juror] had a brother who worked in law enforcement.” Porter, 898 F.3d at 426
25   (emphasis in original). Here, by contrast, petitioner, at most, has shown only that one juror, Juror
26   D.F., neglected to disclose that, as a child, he (and possibly his mother) had been the victim of
27   domestic violence at the hands of his father. But, as noted in the Report, petitioner’s case was
28   not a domestic violence case: it was a premeditated murder case. (See Docket No. 59 at 74).

                                                       2
1    Although Juror D.F. declared that, due to his experiences, he did not believe that “childhood stuff”
2    is mitigating (Docket No. 48-57 at 2), he did so only in relation to the penalty phase of petitioner’s
3    trial, not the guilt phase. (See id.). Regardless, as explained in the Report, Juror D.F.’s
4    declaration is inadmissible to the extent it is offered to impeach the jury’s verdict, which, with
5    respect to the penalty phase, was reversed. (Docket No. 59 at 71 n.41).
6           Petitioner also faults the Magistrate Judge for mistakenly stating that the body of Sue Jory,
7    one of the petitioner’s two victims, was dragged between the downstairs and upstairs of Connie’s
8    home, when, according to petitioner, Sue’s body was dragged only from one bedroom to another
9    bedroom on the same floor of Connie’s home. According to petitioner, “the mis-description of [this]
10   evidence would affect the Report’s assessment of the possible source of the hairs clutched in
11   [Sue’s] hand and of the need for DNA testing.” (Docket No. 65 at 12). However, whether Sue’s
12   body was dragged between floors or between rooms on the same floor does not impact the
13   Report’s analysis. Put simply, evidence showed that Sue’s body was dragged, and the hair found
14   on her hand could have been picked up during that process. Indeed, as noted in the Report,
15   petitioner’s own expert testified to that fact. (Docket No. 59 at 55). Thus, it is inconsequential
16   whether Sue’s body was dragged from downstairs to upstairs or simply between rooms on the
17   same floor.
18          Next, petitioner contends that the Magistrate Judge erroneously asserted that petitioner had
19   failed to identify any witnesses who were willing to testify about petitioner’s purported obsession
20   with neatness. (Docket No. 65 at 29). According to petitioner, evidence on this point would have
21   explained why his fingerprints were found on Connie’s linen closet -- the same place where
22   Connie’s dead body was found. (See Docket No. 1 at 99). Petitioner asserts that his cousin,
23   Mario Ragonesi (who testified at petitioner’s trial), submitted a declaration in connection with one
24   of petitioner’s state habeas petitions in which Ragonesi declared that he could have and would
25   have testified that petitioner was obsessively neat and organized. (Id.). However, at no point prior
26   to filing his Objections did petitioner identify Mario Ragonesi as someone who could have testified
27   about petitioner’s purported obsession with neatness. Putting that aside, the only “evidence”
28   petitioner cites in support of this new argument is a declaration that petitioner did not lodge with

                                                       3
1    the Court at any point before the Magistrate Judge issued his Report. Indeed, petitioner himself

2    acknowledged in his Traverse that the declaration had not been lodged with the Court. (See

3    Docket No. 57-2 at 82 n.16). Although petitioner faults respondent for failing to lodge the

4    declaration, petitioner was free to do so on his own. And even though in his Objections petitioner

5    relies on Ragonesi’s declaration, petitioner still has not lodged the declaration with the Court. In

6    any event, as explained in the Report, “there is no reasonable likelihood that the jury would have

7    discounted the fingerprint evidence recovered from the linen closet simply because petitioner’s

8    family members testified that he tended to be a neat person.” (Docket No. 59 at 85).

9           Finally, petitioner contends that the Report improperly “discounts mental health evidence

10   specifically linking obsessive characteristics, such as neatness, to a history of trauma.” (Docket

11   No. 65 at 28). In support of this contention, he cites to the declaration of Jay M. Jackman, M.D.

12   (See id. (citing Docket No. 48-58)). Dr. Jackman’s declaration -- which is discussed at length in

13   the Report (see Docket No. 59 at 99-103) -- mentions “obsessive features” tied to petitioner’s
14   childhood trauma.    (See Docket No. 48-58 at 5).          However, Dr. Jackman never identifies
15   petitioner’s purported obsession with neatness as among those “obsessive features.” Regardless,
16   even if Dr. Jackman had identified petitioner’s supposed obsession with neatness as one of
17   petitioner’s “obsessive features” stemming from his childhood trauma, there is no reason to believe
18   that his testimony on that point would have led the jury to discount the fingerprint evidence tying
19   petitioner to Connie’s body. This is all the more true considering the overwhelming evidence of
20   petitioner’s guilt. (See, e.g., Docket No. 59 at 25-27).
21   /
22   /
23   /
24   /
25   /
26   /
27   /
28   /

                                                      4
